Citation Nr: 9904630	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  98-11 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


INTRODUCTION

The veteran served on active duty from January 1949 to June 
1952 and from September 1952 to September 1954.

The current appeal arose from a September 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico.  The RO denied 
entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability.

In August 1998 the RO determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for cervical spondylosis 
and cervical stenosis claimed as a back disorder as secondary 
to service-connected amputation of the left arm below 
insertion of the deltoid (minor).  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  

In his statement on the veteran's behalf, the representative 
at the RO requested consideration of an earlier effective 
date for a grant of a total disability rating for 
compensation purposes on the basis of individual 
unemployability.  He pointed out that the RO was clearly and 
unmistakably erroneous in not construing as a claim for 
unemployability benefits a February 16, 1955 VA examination 
report noting the veteran was unemployed and had been unable 
to work since separation from service.  

The Board notes that entitlement to a total disability rating 
for compensation purposes on the basis of individual 
unemployability has not been granted, and consequently a 
claim of entitlement to an earlier effective date for such 
benefit is premature.  However, the Board notes that the 
representative may be inferring that the RO erred in failing 
to consider a determination as to whether the veteran was 
unemployable in a rating decision issued proximate to the 
time of association with the claims file of the February 1955 
VA examination report in question.  As the foregoing matters 
have been neither prepared nor certified for appellate 
review, the Board is referring them to the RO for 
clarification and appropriate action.

The representative at the Board is not in agreement with the 
August 1998 rating decision and has requested that the issue 
of whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cervical spondylosis and cervical stenosis claimed as a back 
disorder as secondary to the service-connected amputation be 
referred to the RO.  As this issue has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for appropriate action.



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Service connection has been granted for amputation of the 
left arm below insertion of the deltoid, currently evaluated 
as 70 percent disabling; and shell fragment wound scars over 
the left flank and sacrum, currently evaluated as 
noncompensable.  Entitlement has been granted to special 
monthly compensation under 38 U.S.C.A. § 1114(k) (West 1991 & 
Supp. 1998), and 38 C.F.R. § 3.350(a) (1998) on account of 
the anatomical loss of one hand.

Statements on file from family nurse practitioners at the 
local VA medical facility note that the veteran has been 
receiving ongoing treatment for his service-connected 
disability of the left upper extremity.  None of these 
treatment reports have been requested and associated with the 
claims file and are of course pertinent to the prepared and 
certified issue of entitlement to individual unemployability 
compensation benefits.  

One of the family nurse practitioners has opined that the 
veteran is unable to work; however, the opinion is predicated 
on the basis of multiple disorders encompassing nonservice-
connected disabilities.

While the veteran was examined by VA as to the nature and 
extent of severity of his service-connected disabilities in 
July 1997, it appears that the examiners were not physicians 
but physician assistants, and the claims file contains no 
opinion from a VA physician as to whether the veteran's 
service-connected disabilities have in fact rendered him 
unemployable.  Friscia v. Brown, 8 Vet. App. 90 (1995).

The veteran's VA Vocational and Rehabilitation folder was not 
reviewed by the RO pursuant to the determination as to 
whether the veteran is unemployable for VA compensation 
purposes.  Also, the record is not clear as to whether the 
veteran, who reportedly terminated employment in 1992, is in 
receipt of disability benefits from the Social Security 
Administration.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991);  38 C.F.R. § 3.103(a) 
(1998), the Board is deferring adjudication of the issue of 
entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability pending a 
remand of the case to the RO for further development as 
follows:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for his service-
connected amputation of the left arm 
below insertion of the deltoid and shell 
fragment wound scars over the left flank 
and sacrum since 1997.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.



2.  If it is determined that the veteran 
is in receipt of disability benefits from 
the Social Security Administration, the 
RO should obtain from that agency the 
records pertinent to the veteran's claim 
as well as the medical records relied 
upon concerning that claim.  If records 
pertaining to such claim and medical 
evidence utilized in processing such 
claim are not available, that fact should 
be entered in the claims file.

3.  The RO should arrange for a VA 
examination(s) of the veteran by an 
appropriate specialist(s) for the purpose 
of ascertaining the nature and extent of 
severity of his service-connected 
amputation of the left arm below 
insertion of the deltoid and shell 
fragment wound scars over the left flank 
and sacrum.  Any further indicated 
special studies must be conducted.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s) and the examination 
report(s) must be annotated in this 
regard.  

The examiner(s) must be requested to 
express an opinion as to whether the 
veteran's service-connected disabilities 
have rendered him unemployable for VA 
compensation purposes.  Any opinions 
expressed must be accompanied by a 
complete rationale.  



5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
a total disability rating for 
compensation purposes on the basis of 
individual unemployability.

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.100(b) 
(1998).

- 6 -


